June 12, 1928. The opinion of the Court was delivered by
The defendant was indicted by the grand jury of Union County, on a charge of transporting, storing, and having in possession contraband liquor. Defendant came on to be tried upon said charge before his Honor, Judge J.K. Henry, and a jury, on the 21st day of September, 1926, and was duly convicted. At the close of the state's testimony the following took place:
"Mr. Hamblin: We will ask the jury to retire. I would like to make a motion.
"The Court: What is your motion?
"Mr. Hamblin: For direction of verdict. *Page 203 
"The Court: I can't do that.
"Mr. Hamblin: I would like to put it in the record, on the ground that there is no testimony here to show whose whisky it was; and there is no testimony to show that the defendant knew that the whisky was in the car, or had anything to do with it, or had any knowledge of it; that the evidence should point to the guilt of the defendant, and exclude every other reasonable hypothesis, which it does not do.
"The Court: The Court refuses to grant a motion for directed verdict, on the ground that this is a violation of statute, and makes no difference whether the defendant knew it or not; the fact is, according to the proof so far produced, he was hauling contraband liquor in his car. It makes no difference what his intention was; the law has been violated, and that question is to go to the jury, to determine whether or not he has violated it."
The exceptions must be sustained, and a new trial granted. This statement was made in the presence of the jury, and was highly prejudicial to the defendant.
Reversed and a new trial.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER, and CARTER concur.